DAYTON, District Judge
(after stating the facts as above). The main contention made by able counsel who has argued in behalf of this demurrer is that plaintiff lias a plain, adequate, and complete remedy at law. While admitting that this bill would lie in the state courts of West Virginia, by virtue of the decisions of its courts construing the usury laws of the state (sections 3429 , 3430 , 3431, and 3432, Code W. Va. 1906), he insists that it cannot be maintained in a federal court, because of the express prohibition of Act Cong. Sept. 24, 1789, c. 20, 1 Stat. 82 (section 723, Rev. St.; U. S. Comp. St. 4901, p. 583), which provides :
“Suits in equity shall not be sustained in either of the courts of the United States in any case where a plain, adequate, and complete, remedy may be had at law.”
Without attempting a discussion of the vast number of decisions construing this statute, it may he admitted at once that it is simply declaratory of the equity rule established by tlie High Court of Chancery of England, that the federal courts have more rigidly observed the line of demarcation between law and equity jurisdiction than have the courts of most of the states, and in a number of instances do not entertain equity jurisdiction where such state courts would. While *58this is true,, the federal courts have held that the remedy at law must not only be plain and adequate, but it must also be complete; and if the remedy at law is doubtful, difficult, not adequate to- the object, not so complete as in equity, nor so efficient and practicable to the ends of justice and its prompt administration, then equity will take jurisdiction. Whitehead v. Shattuck, 138 U. S. 151, 11 Sup. Ct. 276, 34 L. Ed. 873; Spokane Mill Co. v. Post (C. C.) 50 Fed. 431; Smith v. Am. Nat. Bank, 89 Fed. 840, 32 C. C. A. 368.
While it would be next to impossible to establish a certain fixed rule to define the dividing line between the two jurisdictions, it is safe to say, in connection with this case, that in cases seeking only a pecuniary judgment for a specific amount the remedy at law is adequate and. complete. It is just as safe to say that when the case requires the administration of a trust, the cancellation or release of liens, the removal of clouds upon title, an accounting — especially where fraud is charged, involving the consideration of fiduciary and trust relations— although the rendering of a pecuniary judgment may be one of the results sought, the remedy at law is neither adequate or complete, and equity will assume jurisdiction. Oelrichs v. Spain, 15 Wall. 211, 21 L. Ed. 43; Kilbourn v. Sunderland, 130 U. S. 505, 9 Sup. Ct. 594, 32 L. Ed. 1005; Clews v. Jamieson, 182 U. S. 461, 21 Sup. Ct. 845, 45 L. Ed. 1183.
Under these principles, it would seem plain that if Rumbarger had simply borrowed $10,000 from Yokum and Strader, and, as a usurious consideration for such loan, had agreed to pay and actually did pay $15,000, with interest, then his remedy at law to recover back the $5,000 and interest paid upon it would be plain, adequate, and complete ; but when, to secure this debt, he created a trust lien upon these lots and this farm,-accepted by. Yokum and Strader and by contracts, established a trust with them, whereby they undertook to control the sale of the lots and farm, administer and disburse the proceeds, assume to pay off the prior trust lien due to Mrs. Halterman, his right to demand in equity a settlement on their part of these trust obligations, the ascertainment of the true state of indebtedness between them, purged of all usury and of all excessive and illegal costs and expenses of administration, the release of all such trust liens, and a reconveyance to him of the farm upon condition of his repayment to them of such true sum due from him to them, when so ascertained, is clear and indisputable.
The charge that this bill is multifarious, and therefore subject to demurrer, in my judgment, is not tenable. Mrs. Elalterman’s deed of trust covered both lots and farm; so did that of Yokum and Strader. The contract's set up in the bill involve these same subject-matters. The scope and purpose of the bill, from its allegations, may well be stated to be to clear off the liens now existing against the farm (sales made of the lots not being assailed) and ascertain the true amount chargeable thereon due to Yokum and Strader. The prior lien of Mrs. Halterman is not released, and she still holds Rumbarger’s note for the debt secured thereby. It is charged that, while Yokum and Strader assumed to pay this debt to her, they have not in fact paid the whole of it. Under such circumstances, she and. her trustee, Sincell, *59áre botb proper and necessary parlies. It is always to be remembered that the determination of whether a bill is multifarious or not is a question of sound discretion, dependent upon the facts of each case, and the very general ruling of the courts is that a bill which involves the same indivisible subject-matter is not multifarious because of separate claims thereto. United States v. Am. Bell Tel. Co., 128 U. S. 313, 9 Sup. Ct. 90, 32 L. Ed. 450; Walker v. Powers, 104 U. S. 245, 26 L. Ed. 729; Brown v. Trust Co., 128 U. S. 403, 9 Sup. Ct. 127, 32 L. Ed. 468; South Penn Oil Co. v. Calf Creek O. & Gas Co. (C. C.) 140 Fed. 507; Arnold v. Arnold, 11 W. Va. 455; Shafer v. O’Brien, 31 W. Va. 601, 8 S. E. 298.
The third ground of demurrer, that the allegations of the bill arc not apt and sufficient to surcharge and falsify the account rendered by Yokum and Strader, would possibly be true, if the sole purpose of the bill was to secure an accounting; but, as herein pointed out. this is not its sole purpose. It seeks to secure a settlement of trust obligations, over which equity must take jurisdiction.
The demurrer will be overruled.